Wheeler, J.
That the sheriff of the county in which suit was properly instituted was authorized to serve process oil all tiie defendants found in his county, wherever they were alleged to reside, cannot admit of a question.
Tiie case of Ward v. Lattimer, (2 Tex. R., 245,) cited by the plaintiffs in error, was unlike tiie present. In that case botli defendants resided in the county where suit was instituted, and the citation was served on one of them in a different county. The ease therefore presented a very different question from the present.
Judgment affirmed, with damages.